GOLDTHWAITE, J
The object of establishing the Board of Engineers in Mobile was, to examine into the fitness of such persons as were, at the passage of the act, or should afterwards “ be employed as engineers upon steamboats engaged in navigating the waters of this State, emptying into Mobile bay.” A certain penalty is imposed on the captain or owner of “any steamboat navigating the said waters,” with an engineer who has not received the certificate of the board. It is evident we think, that the terms engaged in navigating as used in the first section, and navigating the said waters, as used in the third, referred to.boats engaged in the pursuit of business in the State, and the statute has no application to them, until so engaged or when they cease the business. It is a matter of general knowledge, that boats of this description come from other rivers to our own during the winter season, and after the business of transporting the cotton crop is at an end, return whence they came. In either case, if without freight or passengers, they cannot be said to be engaged in navigating the waters of the State emptying into Mobile bay.
In the present cas.e, the trip to Stockton, for the purpose, as we must infer, of taking in a supply of fuel, was preparatory *513to leaving the waters of the State, instead of being engaged in their navigation. We are satisfied the decision of the County Court is free from error.
Judgment affirmed.